Case: 1:10-cr-00484-JG Doc #: 29 Filed: 12/28/20 1 of 5. PageID #: 197


UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                           :
UNITED STATES OF AMERICA,                  :       CASE NO. 1:10-cr-00484
                                           :
               Plaintiff,                  :       OPINION & ORDER
                                           :       [Resolving Doc. 24]
vs.                                        :
                                           :
DANIEL DALEY,                              :
                                           :
               Defendant.                  :
                                           :


JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           Defendant Daniel Daley requests a reduced sentence under the compassionate

release statute, 18 U.S.C. § 3582. 1 The Government opposes Daley’s request. 2

           For the reasons stated below, the Court GRANTS Daley’s request for compassionate

release to five years supervised release with supervised release to include community control

housing. The Court also orders a 14-day quarantine prior to Defendant’s release.

      I.         Background
           In February 2011, Defendant Daley pleaded guilty to receipt of visual depictions of

minors engaged in sexually explicit conduct, receipt of child pornography, and possession

of child pornography. 3 This Court sentenced Defendant to 144 months in prison and five

years supervised release. Daley is scheduled to be released to a halfway house on January

28, 2021. 4




           1
             Doc. 24 at 1.
           2
             Doc. 26.
           3
             Doc. 24 at 2.
           4
             Id.
Case: 1:10-cr-00484-JG Doc #: 29 Filed: 12/28/20 2 of 5. PageID #: 198

Case No. 1:10-cr-00484
Gwin, J.

   II.         Discussion
         Daley moved for compassionate release on October 20, 2020.          He requests a

sentence reduction with release to a halfway house because his health conditions put him at

serious risk for severe illness if he re-contracted COVID-19. 5 Defendant tested positive for

COVID-19 in April 2020. 6

         The Government opposes. 7 The Government agrees with Defendant that his illnesses

present “extraordinary and compelling” reasons to justify compassionate release but argues

that modifying Defendant’s sentence would “undermine the seriousness of his crime” and

would not serve as adequate deterrence against future criminal activity. 8

         A. Exhaustion
         Defendant has met 18 U.S.C. § 3582(c)(1)(A)(i)’s exhaustion requirement. The Court

may modify a defendant’s prison term after he has “fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

the lapse of 30 days from the receipt of such a request by the warden of the defendant's

facility, whichever is earlier.” 9

         Defendant submitted a request to the Bureau of Prisons on August 8, 2020, which the

Bureau denied on September 1, 2020. Defendant and the Government agree that Daley has

exhausted his administrative avenues. 10

         B. Eligibility
         A court may grant compassionate release if “extraordinary and compelling reasons


         5
             Id. at 4, 12.
         6
             Id. at 4; Doc. 24-1 at 16.
         7
           Doc. 26.
         8
           Id. at 1, 9–10.
         9
           18 U.S.C. § 3582(c)(1)(A)(i).
         10
            Doc. 24 at 2; Doc. 26 at 3.
                                             -2-
Case: 1:10-cr-00484-JG Doc #: 29 Filed: 12/28/20 3 of 5. PageID #: 199

Case No. 1:10-cr-00484
Gwin, J.

warrant” a sentence reduction. 11 The court must also consider the sentencing factors listed

in 18 U.S.C. § 3553, 12 including “the nature and circumstances of the offense and the history

and characteristics of the defendant;” “the need for the sentence imposed ” to “reflect the

seriousness of the offense” and to “protect the public from further crimes of the defendant;”

and “any pertinent policy statement,” among other factors. 13

        In this instance, Defendant and the Government agree that Defendant’s medical

conditions could increase the likelihood of serious illness from COVID-19 and establish

extraordinary and compelling circumstances. 14 Defendant suffers from diabetes, obesity,

liver disease, and hypertension. He is also a former smoker. 15 The Centers for Disease

Control recognizes that these conditions either increase the risk or could increase the risk of

severe illness from COVID-19. 16 Defendant presents evidence that it is possible to contract




        11
             18 U.S.C. § 3582(c)(1)(A)(i).
        12
             Id.
        13
            18 U.S.C. § 3553(a). Further, under the applicable policy statement, U.S.S.G. § 1B1.13 cmt. n.1,
the extraordinary and compelling reasons that could merit a sentence reduction include 1) terminal illness or
serious medical condition that makes defendant unable to care for himself; 2) age; 3) family circumstances; and
4) “other reasons.” U.S.S.G. § 1B1.13 cmt. n.1. Defendant’s motion for compassionate release falls into the
fourth category.
         The policy is outdated in that it still assumes compassionate release “may by granted only upon motion
by the Director of the Bureau of Prisons.” United States v. Brown, 457 F. Supp. 3d 691, 699 (S.D. Iowa 2020),
appeal docketed No. 20-2053 (8th Cir. May 27, 2020) (quoting U.S.S.G. § 1B1.13 cmt. n.4). Because this is
no longer the law under the First Step Act, which allows defendants to seek relief directly from the court, the
outdated policy leaves “district courts in a conundrum.” Id. (describing that Congress now allows district courts
to grant petitions “consistent with applicable policy statements” from the Sentencing Commission, but the
Commission “has not made the policy statement for the old regime applicable to the new one”). This Court
follows the growing number of district courts that have concluded that, in the absence of applicable policy
statements, courts “can determine whether any extraordinary and compelling reasons other than those
delineated in U.S.S.G. § 1B1.13 cmt. n.1(A)–(C) warrant” compassionate release. United States v. Rodriguez,
424 F. Supp. 3d 674, 681–82 (N.D. Cal. 2019) (citation omitted) (collecting cases). See also United States v.
Rice, No. 5:05-cr-00042, 2020 WL 5569616, at *1 (N.D. Ohio Sept. 17, 2020).
         14
            Doc. 24 at 4; Doc. 26 at 8–9.
         15
            Doc. 24 at 4.
         16
            Centers for Disease Control and Prevention, People with Certain Medical Conditions (Dec. 1,
2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html.
                                                      -3-
Case: 1:10-cr-00484-JG Doc #: 29 Filed: 12/28/20 4 of 5. PageID #: 200

Case No. 1:10-cr-00484
Gwin, J.

COVID-19 a second time. 17

           Further, FCI Terminal Island has been hard hit by the pandemic. 18 Currently, there

are only three positive inmate cases and seven staff cases reported for Terminal Island. 19 Yet

Defendant presents evidence that Terminal Island’s conditions could lead to another

outbreak. 20

           The Government contends that the 18 U.S.C. § 3553 factors weigh against granting

compassionate release and emphasizes the seriousness of Daley’s crime. 21                           To the

Government, granting compassionate release would “not promote respect for the law;” “fail

to deter future criminal conduct,” and would not “protect the public from [Defendant’s]

future crimes.” 22

           The Court disagrees. Defendant is scheduled to be released to a halfway house on

January 28, 2021. He has served nearly all of his sentence. Daley requests to be released

to a halfway house for six months to “reestablish himself” and prepare for life post-

incarceration. 23     The Court does not find that early release to supervised release and

probationary six-month supervision in a halfway house type community control facility will

diminish the seriousness of Defendant’s crime or the impact of the time he served.

    III.        Conclusion
           For the foregoing reasons, the Court GRANTS Daley’s request for compassionate



           17
           Doc. 24 at 8–10.
           Id. at 6.
           18

        19
           Federal Bureau of Prisons, Covid-19 Coronavirus, https://www.bop.gov/coronavirus/ (last visited
Dec. 22, 2020).
        20
           Doc. 24 at 7.
        21
           Doc. 26 at 9–10.
        22
           Id. at 10.
        23
           Doc. 24 at 12.
                                                     -4-
Case: 1:10-cr-00484-JG Doc #: 29 Filed: 12/28/20 5 of 5. PageID #: 201

Case No. 1:10-cr-00484
Gwin, J.

release. The Court sentences the defendant to time served and five years supervised release

with conditions to include 6 months at a residential Re-entry Center/ Community Control

Housing in keeping with his original sentence. The Court also orders a 14-day quarantine

prior to Defendant’s release.



IT IS SO ORDERED.


Dated: December 28, 2020                          s/     James S. Gwin
                                                  JAMES S. GWIN
                                                  UNITED STATES DISTRICT JUDGE




                                            -5-
